DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03 January 2022 and 02 February 2022 is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 22, 32, 33, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (U.S. Pat. App. Pub. No. 2019/0027138, hereinafter Wang).

Regarding claim 21, Wang discloses A method for custom wake word selection assistance, the method comprising (Discloses a “process (method) of configuring customizable wake-up commands”; Wang, ¶¶ [0039]) : receiving, at a device, data indicating a custom wake word provided by a user (The method can include a user “requests 202 to set up or change the wake-up utterance for the command hub 104” which is followed by the user entering a wake-up utterance (in the example here, “Gort”; Wang, ¶¶ [0039]); determining one or more characteristics of the custom wake word (The method includes “obtain[ing] {determining} a model that represents a wake-up utterance...the model includes an utterance model that represents the user’s utterance of the wake-up command [and] features representing characteristics of the user’s utterance of the wake-up command,” including determining “if a wake-up utterance sounds similar to another word,” thus determining characteristics of the wake-up command {custom wake word}.; Wang, ¶¶ [0030], [0040]-[0041]) including determining a number of unique phonemes in the custom wake word (The wake-up utterance model includes features representing characteristics of the user’s utterance of the wake-up command such as phones, phone sequences, phonetic distances, phonemes, transitions between phonemes, diphones, triphones, and syllables.; Wang, ¶¶ [0030]); and updating the custom wake word as the wake word in response to determining that the number of unique phonemes is greater than a threshold number of unique phonemes (“the cloud service 200 calculates a likelihood of confusion 218 that reflects a likelihood of the command hub 104 being activated unintendedly or being unable to activate as desired by users” where “likelihood of confusion” can be “based on...a degree of phonetic similarity {determining that the number of unique phonemes}” and “If the cloud service 200 determines that {in response to}... a likelihood of the recognized word is above a threshold such that the word is likely to cause confusion {is greater than a threshold number of unique phonemes}, the cloud service 200 transmits 230 an alert... indicating that the configuration was unsuccessful.”; Wang, ¶¶ [0042]-[0043], [0032]).

Regarding claim 22, Wang discloses wherein the method further includes refraining from updating the custom wake word as the wake word in response to determining the number of unique phonemes is less than a threshold number of unique phonemes (“the cloud service 200 calculates a likelihood of confusion 218 that reflects a likelihood of the command hub 104 being activated unintendedly or being unable to activate as desired by users” where “likelihood of confusion” can be “based on...a degree of phonetic similarity {determining that the number of unique phonemes}” and “If the cloud service 200 determines that {in response to}... a likelihood of the recognized word is above a threshold such that the word is likely to cause confusion {is less than a threshold number of unique phonemes}, the cloud service 200 transmits 230 an alert... indicating that the configuration was unsuccessful.”; Wang, ¶¶ [0042]-[0043], [0032]).

Regarding claim 25, Wang discloses further comprising receiving an acceptable false acceptance rate from the user (“If a wake-up utterance is likely to cause confusion, the command logic 156 alerts the user and confirms with the user before setting up to use the wake-up utterance,” where the system is confirming with the user that this level of likelihood of confusion is acceptable {receiving an acceptable false acceptance rate} and the user can respond with approval to the confirmation request {..from the user}; Wang, ¶¶ [0033]).

Regarding claim 32, Wang discloses a system comprising (The system incorporated into the command hub 104; Wang, ¶ [0039]): processing circuitry (The system “includes a chip/chipset 404 that includes at least one processor 402,” thus processing circuitry; Wang, ¶ [0049]), memory including instructions that, when executed by the processing circuitry, cause the processing circuitry to perform operations for custom wake word selection, the operations comprising (“In one embodiment, program modules are stored on the storage device 408, loaded into the memory 406, and executed by the processor 402”; Wang, ¶ [0051]): receiving, at a device, data indicating a custom wake word provided by a user (The method can include a user “requests 202 to set up or change the wake-up utterance for the command hub 104” which is followed by the user entering a wake-up utterance (in the example here, “Gort”; Wang, ¶¶ [0039]); determining one or more characteristics of the custom wake word (The method includes “obtain[ing] {determining} a model that represents a wake-up utterance...the model includes an utterance model that represents the user’s utterance of the wake-up command [and] features representing characteristics of the user’s utterance of the wake-up command,” including determining “if a wake-up utterance sounds similar to another word,” thus determining characteristics of the wake-up command {custom wake word}.; Wang, ¶¶ [0030], [0040]-[0041]) including determining a number of unique phonemes in the custom wake word (The wake-up utterance model includes features representing characteristics of the user’s utterance of the wake-up command such as phones, phone sequences, phonetic distances, phonemes, transitions between phonemes, diphones, triphones, and syllables.; Wang, ¶¶ [0030]); and updating the custom wake word as the wake word in response to determining that the number of unique phonemes is greater than a threshold number of unique phonemes (“the cloud service 200 calculates a likelihood of confusion 218 that reflects a likelihood of the command hub 104 being activated unintendedly or being unable to activate as desired by users” where “likelihood of confusion” can be “based on...a degree of phonetic similarity {determining that the number of unique phonemes}” and “If the cloud service 200 determines that {in response to}... a likelihood of the recognized word is above a threshold such that the word is likely to cause confusion {is greater than a threshold number of unique phonemes}, the cloud service 200 transmits 230 an alert... indicating that the configuration was unsuccessful.”; Wang, ¶¶ [0042]-[0043], [0032]).

Regarding claim 33, the rejection of claim 32 is incorporated. Claim 33 is substantially the same as claim 22 and is therefore rejected under the same rationale as above.

Regarding claim 36, the rejection of claim 32 is incorporated. Claim 36 is substantially the same as claim 25 and is therefore rejected under the same rationale as above.

Regarding claim 38, Wang discloses Wang discloses a non-transitory machine-readable medium (“The storage device 408 is a non-transitory computer-readable storage medium”; Wang, ¶ [0050]) including instructions that, when executed by a machine, cause the machine to perform operations of custom wake word selection assistance, the operations comprising (The method above as incorporated into “program modules” (instructions) which “are stored on the storage device 408, loaded into the memory 406, and executed by the processor 402”; Wang, ¶ [0051]): receiving, at a device, data indicating a custom wake word provided by a user (The method can include a user “requests 202 to set up or change the wake-up utterance for the command hub 104” which is followed by the user entering a wake-up utterance (in the example here, “Gort”; Wang, ¶¶ [0039]); determining one or more characteristics of the custom wake word (The method includes “obtain[ing] {determining} a model that represents a wake-up utterance...the model includes an utterance model that represents the user’s utterance of the wake-up command [and] features representing characteristics of the user’s utterance of the wake-up command,” including determining “if a wake-up utterance sounds similar to another word,” thus determining characteristics of the wake-up command {custom wake word}.; Wang, ¶¶ [0030], [0040]-[0041]) including determining a number of unique phonemes in the custom wake word (The wake-up utterance model includes features representing characteristics of the user’s utterance of the wake-up command such as phones, phone sequences, phonetic distances, phonemes, transitions between phonemes, diphones, triphones, and syllables.; Wang, ¶¶ [0030]); and updating the custom wake word as the wake word in response to determining that the number of unique phonemes is greater than a threshold number of unique phonemes (“the cloud service 200 calculates a likelihood of confusion 218 that reflects a likelihood of the command hub 104 being activated unintendedly or being unable to activate as desired by users” where “likelihood of confusion” can be “based on...a degree of phonetic similarity {determining that the number of unique phonemes}” and “If the cloud service 200 determines that {in response to}... a likelihood of the recognized word is above a threshold such that the word is likely to cause confusion {is greater than a threshold number of unique phonemes}, the cloud service 200 transmits 230 an alert... indicating that the configuration was unsuccessful.”; Wang, ¶¶ [0042]-[0043], [0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23-24, 31, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 21 and 32 above, and further in view of Rubin (U.S. Pat. App. Pub. No. 2014/0012586, hereinafter Rubin).

Regarding claim 23, the rejection of claim 21 is incorporated. Wang discloses all of the elements of the current invention as stated above. However, Wang fails to expressly recite further comprising: providing, to the user, a series of possible pronunciations of the custom wake word; receiving, by the user, data indicating which of the possible pronunciations were selected by the user; and determining the one or more characteristics based on the selected pronunciations.
Rubin teaches systems and methods for determining custom hotword suitability. (Rubin, ¶ [0004]). Regarding claim 23, Rubin teaches further comprising: providing, to the user, a series of possible pronunciations of the custom wake word (“the hotword strength evaluation engines 120 may evaluate the transcription 116 and/or data provided by the training examples data store 122 to identify a quantity of pronunciations specified for the candidate hotword.”; Rubin, ¶¶ [0031]); receiving, by the user, data indicating which of the possible pronunciations were selected by the user (the method “can receive speech data that encodes a candidate hotword spoken by a user, can evaluate and transcribe the speech data, [and] can generate a hotword suitability score for the candidate hotword” which can include determining “the variability of word or phrase pronunciation by the speaker,” where the variability of pronunciation indicates which of the possible pronunciations were selected by the speaker (user); Rubin, ¶¶ [0034] and [0038]); and determining the one or more characteristics based on the selected pronunciations (Criteria for hotword strength evaluation “may include... the quantity of identified pronunciations for the word or phrase [and] the variability of word or phrase pronunciation by the speaker,” where the variability of word or phrase pronunciation is the one or more characteristics which are determined based on the selected pronunciation.; Rubin, ¶¶ [0038]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for wake word selection of Wang to incorporate the teachings of Rubin to include further comprising: providing, to the user, a series of possible pronunciations of the custom wake word; receiving, by the user, data indicating which of the possible pronunciations were selected by the user; and determining the one or more characteristics based on the selected pronunciations. “Criteria related to a candidate hotword and to a particular speaker (i.e., a device user) may be considered when evaluating the hotword”, as recognized by Rubin. (Rubin, ¶ [0008]).

Regarding claim 24, the rejection of claim 23 is incorporated. Wang disclose all of the elements of the current invention as stated above. However, Wang fail(s) to expressly recite wherein the possible pronunciations are provided to the user in text form or audio form.
The relevance of Rubin is described above with relation to claim 23. Regarding claim 24, Rubin teaches wherein the possible pronunciations are provided to the user in text form or audio form (“a representation of the hotword suitability score is provided for display to the user… [which can include] present[ing] to the user a message (e.g., the candidate hotword “smorgasbord” is relatively “strong”), and one or more textual or graphical representations of feature and/or aggregate scores associated with the various hotword scoring criteria” where the identified pronunciations are part of the scoring criteria, and are provided in a text form; Rubin, ¶¶ [0032]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for wake word selection of Wang to incorporate the teachings of Rubin to include wherein the possible pronunciations are provided to the user in text form or audio form. “Criteria related to a candidate hotword and to a particular speaker (i.e., a device user) may be considered when evaluating the hotword”, as recognized by Rubin. (Rubin, ¶ [0008]).

Regarding claim 31, the rejection of claim 21 is incorporated. Wang disclose all of the elements of the current invention as stated above. However, Wang fail(s) to expressly recite wherein: determining the one or more characteristics of the custom wake word further includes determining at least two characteristics including a number of unique phonemes in the custom wake word and a false acceptance rate of the custom wake word, the method further includes determining a weighted combination of the at least two characteristics, and rejecting the custom wake word as the wake word in response to determining the weight combination is less than a threshold.
The relevance of Rubin is described above with relation to claim 23. Regarding claim 31, Rubin teaches wherein: determining the one or more characteristics of the custom wake word further includes determining at least two characteristics (“The hotword score generator 128, for example, may aggregate the scores 124 a, 124 b, and 124 c “ where the aggregated scores are a determination of at least two characteristics.; Rubin, ¶¶ [0025]) including a number of unique phonemes in the custom wake word and a false acceptance rate of the custom wake word (scores can be derived from “the quantity of syllables or phones included in the word or phrase, [and] the occurrence of particular phones {a number of unique phonemes}” as well as “the quantity of identified pronunciations for the word or phrase [and] the variability of word or phrase pronunciation by the speaker {a false acceptance rate}”; Rubin, ¶¶ [0038], [0039]), the method further includes determining a weighted combination of the at least two characteristics (“The hotword score generator 128, for example, may aggregate the scores 124 a, 124 b, and 124 c and provide the aggregated feature scores as a hotword suitability score... [where] the hotword score generator may assign appropriate weights (e.g., based on empirical analysis) to each of the feature scores 124 a, 124 b, and 124 c,” where the aggregated scores with appropriate weights is the weighted combination of at least two characteristics.; Rubin, ¶¶ [0025]), and rejecting the custom wake word as the wake word (The system discloses hotwords (custom wakewords) having low suitability scores are rejected.; Rubin, ¶¶ [0056]) in response to determining the weight combination is less than a threshold (“The prompt may be provided, for example, if the hotword suitability score is under a predetermined threshold,” where the hotword suitability score is a weighted combination and the prompt (rejection) is in response to being less than a threshold; Rubin, ¶¶ [0026]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for wake word selection of Wang to incorporate the teachings of Rubin to include wherein: determining the one or more characteristics of the custom wake word further includes determining at least two characteristics including a number of unique phonemes in the custom wake word and a false acceptance rate of the custom wake word, the method further includes determining a weighted combination of the at least two characteristics, and rejecting the custom wake word as the wake word in response to determining the weight combination is less than a threshold. “Criteria related to a candidate hotword and to a particular speaker (i.e., a device user) may be considered when evaluating the hotword”, as recognized by Rubin. (Rubin, ¶ [0008]).

Regarding claim 34, the rejection of claim 32 is incorporated. Claim 34 is substantially the same as claim 23 and is therefore rejected under the same rationale as above.

Regarding claim 35, the rejection of claim 34 is incorporated. Claim 35 is substantially the same as claim 24 and is therefore rejected under the same rationale as above.

Claims 26-27, 37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 21, 25, 36, and 38 above, and further in view of Salvador (U.S. Pat. No. 9,275,637, hereinafter Salvador).

Regarding claim 26, the rejection of claim 25 is incorporated. Wang discloses all of the elements of the current invention as stated above. Wang further discloses the method further comprises rejecting the custom wake word as the wake word in response to determining the false acceptance rate is greater than the acceptable false acceptance rate (“If a wake-up utterance is likely to cause confusion, the command logic 156 alerts the user and confirms with the user before setting up to use the wake-up utterance,” where the user can respond with approval to the confirmation request. Further, “the command logic 156 calculates a score to evaluate a likelihood of confusion based on... [the] predefined use” which is then used to evaluate and accept/reject further custom wake words.; Wang, ¶¶ [0033], [0032]). However, Wang fails to expressly recite wherein determining the one or more characteristics of the custom wake word further includes determining, using a speech recognition model, a false acceptance rate based on audio that includes no utterances of the custom wake word.
Salvador teaches systems and methods for utilizing and evaluating a wakeword. (Salvador, Col. 2, lines 18-21). Regarding claim 26, Salvador teaches wherein determining the one or more characteristics of the custom wake word further includes (teaches the “evaluation of candidate wake words is performed by determining a plurality of wake word metrics for the candidate wake words,” where determining a plurality of wake word metrics is the determining of one or more characteristics; Salvador, ¶¶ Col. 2, lines 39-41) determining, using a speech recognition model, a false acceptance rate (“Some examples of wake word metrics include... a false alarm score metric” and “the value of the false alarm score metric may be computed by performing speech recognition on test data,” where the false alarm metric score is the false acceptance rate; Salvador, ¶¶ Col. 2, lines 41-43, Col. 9, lines 64 - 65) based on audio that includes no utterances of the custom wake word (The test data can be “background noise,” where background noise does not contain the custom wake word; Salvador, ¶¶ Col. 9, lines 60 - 62).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for wake word selection of Wang to incorporate the teachings of Salvador to include wherein determining the one or more characteristics of the custom wake word further includes determining, using a speech recognition model, a false acceptance rate based on audio that includes no utterances of the custom wake word. The techniques described here can “improve the user experience in interacting with natural language control devices,” as recognized by Salvador. (Salvador, Col. 1, lines 30-32).

Regarding claim 27, the rejection of claim 21 is incorporated. Wang discloses all of the elements of the current invention as stated above. However, Wang fail(s) to expressly recite wherein determining the one or more characteristics of the custom wake word further includes determining, using a speech recognition model, a correct acceptance rate based on audio that includes the custom wake word, the correct acceptance rate indicating a number of correct acceptances of the custom wake word per unit time.
The relevance of Salvador is described above with relation to claim 26. Regarding claim 27, Salvador teaches wherein determining the one or more characteristics of the custom wake word further includes (teaches the “evaluation of candidate wake words is performed by determining a plurality of wake word metrics for the candidate wake words,” where determining a plurality of wake word metrics is the determining of one or more characteristics; Salvador, ¶¶ Col. 2, lines 39-41) determining, using a speech recognition model, a correct acceptance rate (“Some examples of wake word metrics include... [an] ease of recognition metric” and the system “determines the value of the metric indicative of an ease of recognizing the candidate wake word,” where the ease of recognizing a candidate wake word is the correct acceptance rate; Salvador, ¶¶ Col. 2, lines 41-44, Col. 9, lines 61 - 63) based on audio that includes the custom wake word (“for a given candidate wake word, audio test data can be generated by users speaking the candidate wake word in phrases similar to those used to operate of the device,” Thus, the audio test data includes the custom wake word.; Salvador, ¶¶ Col. 11, line 66 - Col. 12, line 2), the correct acceptance rate indicating a number of correct acceptances of the custom wake word per unit time (“the value of the false alarm score may measure the average per-utterance minimum distance of a candidate wake word’s phone sequence to phone sequences generated by speech recognition on the utterances of a test set.”; Salvador, ¶¶ Col. 10, lines 1-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for wake word selection of Wang to incorporate the teachings of Salvador to include wherein determining the one or more characteristics of the custom wake word further includes determining, using a speech recognition model, a correct acceptance rate based on audio that includes the custom wake word, the correct acceptance rate indicating a number of correct acceptances of the custom wake word per unit time. The techniques described here can “improve the user experience in interacting with natural language control devices,” as recognized by Salvador. (Salvador, Col. 1, lines 30-32).

Regarding claim 37, the rejection of claim 36 is incorporated. Claim 37 is substantially the same as claim 26 and is therefore rejected under the same rationale as above.

Regarding claim 39, the rejection of claim 38 is incorporated. Claim 39 is substantially the same as claim 27 and is therefore rejected under the same rationale as above.

Claims 28 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Salvador as applied to claim 27 and 39 above, and further in view of Luan (U.S. Pat. App. Pub. No. 2015/0243275, hereinafter Luan).

Regarding claim 28, the rejection of claim 27 is incorporated. Wang and Salvador disclose all of the elements of the current invention as stated above. However, Wang and Salvador fail to expressly recite wherein the audio is synthetically generated using various voice fonts, emotions, and prosody.
Luan teaches a multi-voice font interpolation engine for use in computer-generated speech. (Luan, ¶ [0005]). Regarding claim 28, Luan teaches wherein the audio is synthetically generated (“The multi-voice font interpolation engine allows the production of computer generated speech with a wide variety of speaker characteristics and/or prosody”; Luan, ¶¶ [0015]) using various voice fonts, emotions, and prosody (“A voice font storage 106 holds a number of existing voice fonts... [where] each existing voice font has a number of associated parameters that define the sound, style, and emotion of the voice used to render the computer-generated speech.” and “generally, a voice font includes” parameters related to “speaker characteristics and prosody” as well as “diverse emotions and speaking styles.”; Luan, ¶¶ [0017]).
t would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for wake word selection of Wang as modified by the evaluation of candidate wake words of Salvador to incorporate the teachings of Luan to include wherein the audio is synthetically generated using various voice fonts, emotions, and prosody. The techniques described herein can “adapt the speech style and/or the emotion of the speech of a single voice to match the conversational content” thus creating a more realistic corpus, as recognized by Luan. (Luan, ¶ [0002]).

Regarding claim 40, the rejection of claim 39 is incorporated. Claim 40 is substantially the same as claim 28 and is therefore rejected under the same rationale as above.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Salvador, and Luan as applied to claim 28 above, and further in view of Stern (U.S. Pat. App. Pub. No. 2015/0120287, hereinafter Stern).

Regarding claim 29, the rejection of claim 28 is incorporated. Wang, Salvador, and Luan disclose all of the elements of the current invention as stated above. However, Wang, Salvador, and Luan fail to expressly recite wherein a font of the fonts is determined based on a location of the user.
Stern teaches systems and methods for “predicting and managing speech and language processing models.” (Stern, ¶ [0002]). Regarding claim 28, Stern teaches wherein a font of the fonts is determined based on a location of the user (In an exemplary embodiment “upon arriving in France, a smartphone of a US resident will detect its new location, and can request a French TTS voice model, French ASR acoustic model, French ASR language models, French NLU models, or French-English and English-French machine translation models from the remote speech models 116.”; Stern, ¶¶ [0017]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for wake word selection of Wang, as modified by the evaluation of candidate wake words of Salvador, and as modified by the multi-voice font interpolation engine of Luan, to incorporate the teachings of Stern to include wherein a font of the fonts is determined based on a location of the user. Systems and methods for selecting “speech processing models for applications or in languages that the user had not anticipated” can help overcome problems related to the limited storage capacity of many speech enabled devices, which improves the user experience and device functionality for speech enabled devices, as recognized by Stern. (Stern, ¶ [0005], [0010]).

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 21 above, and further in view of Bapat (U.S. Pat. App. Pub. No. 2015/0154953, hereinafter Bapat).

Regarding claim 30, the rejection of claim 21 is incorporated. Wang discloses all of the elements of the current invention as stated above. However, Wang fails to expressly recite wherein determining the one or more characteristics of the custom wake word further includes counting a number of stop sounds and plosives in the custom wake word and rejecting the custom wake word as the wake word in response to determining the number of stop sounds and plosives is less than a threshold number.
Bapat teaches systems and methods for “modifying or changing wake-up words in speech recognition systems.” (Bapat, ¶ [0006]). Regarding claim 30, Bapat teaches wherein determining the one or more characteristics of the custom wake word further includes counting a number of stop sounds and plosives in the custom wake word (“Method 300 assesses the strength of one or more wake-up words provided by the user based on one or more static measures (one or more characteristics of the custom wake word)” where ““one or more static measures of step 320 include...a number of phonologically different groups of phonemes associated with the one or more wake-up words.” The phonologically different groups of phonemes can include “stop phonemes (e.g., consonant sound produced by blocking airflow in the vocal tract)” where stop phonemes are a stop sound and a plosive.; Bapat, ¶¶ [0025], [0028], [0031]) and rejecting the custom wake word as the wake word (the method “assesses the strength of one or more wake-up words provided by the user...” and “ if the one or more wake-up words do not meet the thresholds or criteria, then feedback is provided to the user to further revise his/her selection of the one or more wake-up words,” thus a wake word is rejected if it doesn’t meet the threshold or criteria; Bapat, ¶¶ [0031]) in response to determining the number of stop sounds and plosives is less than a threshold number (“the one or more wake-up words can be required to have a minimum number of phonologically different groups of phonemes…,” where a required minimum number of phonologically different groups implicitly discloses determining a number of said phonologically different groups, and where the minimum is the threshold.; Bapat, ¶¶ [0031]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for wake word selection of Wang to incorporate the teachings of Bapat to include wherein determining the one or more characteristics of the custom wake word further includes counting a number of stop sounds and plosives in the custom wake word and rejecting the custom wake word as the wake word in response to determining the number of stop sounds and plosives is less than a threshold number. The systems and methods described in Bapat can allow a wake-up-word recognizer to “reject all other words, phrases, sounds, noises and other acoustic events with virtually 100% accuracy.” (Bapat, ¶ [0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yasa et al. (U.S. Pat. App. Pub. No. 2020/0184959) discloses systems and methods of identifying and generating candidate alternative text in response to user input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
12/9/2022